 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDNorthwest Oil Equipment,Inc.andInternationalBrotherhood of Boilermakers,Iron Shipbuilders,Blacksmiths,Forgers and Helpers,AFL-CIO,Local 647. Case 18-CA-2509November 1, 1968DECISION AND ORDERBy CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND BROWNOn June 18, 1968, Trial Examiner Phil Saundersissued his Decision in the above-entitled proceeding,finding that the Respondent had engaged in and wasengaging in certain unfair labor practices within themeaning of the National Labor Relations Act, asamended, and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theDecision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct,as amended, theNationalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicialerrorwas committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner, with the following additions:1.The Trial Examiner concluded, and we agree,that the Respondent's termination of John Sundsethviolated Section 8(a) (3) and (1). Our dissentingcolleague, however, believes that the termination waslawful.The apparent basis of his argument is thatSundseth's dischargewas for cause, namely, hisrefusal to see Koeplin. But the record clearly showsthat this refusal was not the reason for Sundseth'sdischarge; indeed, the Respondent does not even soargue. Rather, it contends that its reason for termina-tingSundseth "in accordance with" his originalOctober 13 notice to quit was that it never had"definite" knowledge he had changed his plans andwished to continue working; and that, accordingly, itwas "reasonable to assume" that Sundseth "stillplanned to quit."These assertions are without merit. As the TrialExaminer found, and as the record plainly shows, theRespondentin factknew Sundseth had changed hismind about leaving, neither its business plans nor itscompany policies justified the termination; and thetrue reason the Respondent terminated Sundseth wastond itself of a known union supporter before hecould cast a vote-possibly decisive-in an imminentrepresentation election.2.As stated, we conclude that the termination ofSundseth was discriminatonly motivated. It followsthat the nine employees who walked out in protestwere engaged in protected, concerted activity, andwere thus unfair labor practice strikers. But evenassuming,arguendo,that the walkout on October 27was an economic strike, on October 28 it wasconverted into an unfair labor practice strike; for onthat date the Respondent terminated the nine strikersbecausetheyhadwalked out.BaldwinCountyElectricMembership Corp.,145 NLRB 1316, 1318(1964);N.L.R B. v. Comfort, Inc,365 F.2d 867,873-875 (C.A. 8, 1966).3.We also agree with the Trial Examiner's conclu-sion that the Respondent's liability for the strikers'backpay commenced on October 30, when it rejectedtheir applications for reinstatement. We are persuadedby our examination of the record that these applica-tions for reinstatement were clearly unconditional.The Respondent's unsupported assertion to the con-trary is without merit.4.The Trial Examiner recommended that certainissues bearing on the amount of the strikers' backpaybe determined at the compliance stage of thisproceeding.We agree, and note that the record isincomplete as to whether the Respondent made anyvalid offer of reinstatement after October 30; if so, onwhat date it was made, and to whom; and whetherany such offer was improperly rejected, so as to tollbackpay liability.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, asmodified herein, and orders that the Respondent,Northwest Oil Equipment, Inc., Moorhead, Minne-sota, its officers, agents, successors, and assigns, shalltake the action set forth in the Trial Examiner'sRecommended Order, as so modified:1.Inparagraph 1(c), substitute the words "toinduce" for "in inducing."2. In paragraph 1(f), substitute the words "inter-feringwith, restraining, or coercing" for "interfere,restrain, or coerce."3.Reletter the present paragraphs 2(d) and (e) toread 2(e) and (f), respectively, and insert the follow-ing as paragraph 2(d):(d) Notify the above-named employees, if presentlyserving in the Armed Forces of the United States, oftheir right to full reinstatement, upon application, inaccordance with the Selective Service Act and theUniversalMilitaryTraining and Service Act, asamended, after discharge from the Armed Forces.173 NLRB No. 86 NORTHWEST OIL EQUIPMENT5354.Substitute the attached notice for that recom-mended by the Trial Examiner.CHAIRMAN Mc CULLOCH, concurring in part and dis-senting in part:Iagree with the majority's decision except in itsadoption of the Trial Examiner's finding that Re-spondent discriminatorily discharged employee Sund-seth.Iwould not find that the termination ofSundseth was unlawful.The barebone facts of Sundseth's terminationwhich the Trial Examiner assumed were correct forthe purposes of his Decision are these:AboutOctober 13, 1967, Sundseth notifiedStorsved,Respondent's agent, that he intended toquit at the end of 2 weeks. If Sundseth went throughwith this decision, he would not be eligible to vote inthe representation election scheduled to be conductedinNovember. Sundseth was a Union adherent. Theelectionwas expected to be close. Several fellowemployees who were also Union adherents remon-strated with him about his quitting because they feltthey needed his vote if the Union were to win theelection.AboutOctober 24, Sundseth notifiedStorsved that he had changed his mind, and would"stay around for a while." Storsved then informedSundseth that his 2 weeks would be up on October27, and that Sundseth should see President Koeplinabout his decision to continue at work so that therewould be no misunderstanding. Sundseth refused tomeet with Koeplin and was terminated on October27, in accordance with his original quit notice.Upon being notified that Sundseth had changed hismind about quitting on October 27, Respondentcould reasonably require that Sundseth communicatehis decision directly to President Koeplin, particularlysince the shop was a small one and had relatively fewemployees. Presumably Koeplin would have ques-tioned Sundseth about how long he intended toremain, whether indefinitely, for a stated period, oronly so long as necessary to enable him to vote in theelection. If it was the latter, probably Respondentcould have refused to accept the withdrawal of thequit notice. In any event, Respondent had the right toknow Sundseth's intentions so as to make its ownplans as to whether and when to secure a replacementfor Sundseth. There is no question but that Sundsethrefused to submit to an interview with Koeplin andthe reason he gave for this refusal is not validjustification.'An employee has no right to insistupon employment on terms prescribed solely byhim.'There is no evidence that Respondent wasguilty of disparate treatment of Sundseth. Under the'Sundseth testified that when Storsved told him to go into theoffice toseeKoeplm,Sundseth replied that he did not want to seeKoeplin because several other employees who had been in to see himhad been offered better jobs in order to convince them to vote againstthe Union.2C G Conn, Ltd v N.L R.B.,108 F 2d 390,397 (C. A. 7).circumstances, I would find that Respondent refusedto accept Sundseth's attempted withdrawal of his quitnotice for cause and not for discriminatory reasons.Hence, I would dismiss this allegation of the com-plaint.APPENDIXNOTICE TO ALL EMPLOYEESThis notice is posted by order of theNational Labor Relations BoardAn Agency of the United States GovernmentAfter a trial at which all sides had the chance togive evidence, the National Labor Relations Boardfound that we, Northwest Oil Equipment, Inc.,violated the National Labor Relations Act. The Boardtherefore ordered us to post this notice.The Act gives all employees these rightsTo engage in self-organization,To form, join or help unions;To bargain collectively through a representativeof their own choosing;To act together for collective bargaining or othermutual aid or protection; andTo refrain from any or all of these things.Accordingly, we give you these assurances.IAS TO YOUR RIGHTS AS EMPLOYEESWE WILL NOT do anything which interferes withthe rights listed above.WE WILL NOT ask you any questions about theunion activities, or union leadership, of any of ouremployees.WE WILL NOT spy on your union meetings orunion activities.WE WILL NOT promise you wage increases, orother benefits, in an attempt to discourage youfrom supporting any union.WE WILL NOT fire you or take away any currentjob benefits-or threaten to do either of thesethings-because you join or support any union;NOR WILL WE do these things because you law-fully protest the layoff of fellow employees;NOR because you act together for your mutualaid and protection in other lawful ways.II.AS TO THE EMPLOYEES WE FIRED ANDREFUSED TO REINSTATEThe National Labor Relations Board found thatwe fired John Sundseth because he supported aunion.The Board ruled that our firing him for thisreasonviolated the National Labor Relations Act.WE WILL therefore offer to give him back his jobwith full seniority, and all other rights and priv-ileges.WE WILL also make up any pay he lost, with 6percent interest. 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe National Labor Relations Board also foundthat we fired (and later refused to reinstate) nineemployees because they went on strike to protestSundseth's unlawful discharge. The Board ruledthat our firing them (and refusing to reinstatethem) for this reason violated the National LaborRelations Act.WE WILL, therefore, offer to give back their jobs,with full seniority and all other rights and priv-ileges, to the nine strikers who were fired. Theyare,Carl AamoldJulian GaikowskiDean ArnesonSteven GroszErling BjorndahlArthur KempenichWilliam BurkeDelbert LeeTheodore SolienWE WILL also make up any pay they lost, with 6percent interest.If any person named above is presently serving inthe Armed Forces of the United States, WE WILLnotify him that he will be reemployed if he appliesafter his discharge.NORTHWEST OILEQUIPMENT INC.(Employer)DatedBy(Representative) (Title)This notice must remain posted for 60 consecutivedays from the date of posting, and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directlywith the Board's RegionalOffice, 316 Federal Building, 110 South 4th Street,Minneapolis,Minnesota 55401 , Telephone612-334-2611.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEPHIL SAUNDERS, Trial Examiner The unfair labor prac-tice charge on which the complaint of January 30, 1968, isbased, was filed by International Brotherhood of Boilermakers,Iron Shipbuilders, Blacksmiths, Forgers and Helpers, AFL-CIO, Local 647, herein called the Union, on November 2,1967, against Northwest Oil Equipment, Inc., herein called theRespondent or the Company. The issues litigated were whetheror not the Company violated Section 8(a)(1) and (3) of theNational Labor Relations Act, as amended The Company de-nied the unfair labor practice allegations. A hearing was heldbefore me and all parties were represented, and were given fullopportunity to examine and cross-examine witnesses, tointroduce evidence, and to argue orally. The Company filed abrief and I have given it due consideration.Upon the entire record and from my observation anddemeanor of the witnesses, I make the followingFINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTRespondent is and has been at all times material herein aMinnesota corporation having its principal place of business atMoorhead, Minnesota, where it is engaged in the manufacture,saleand service of fuel oil tanks and equipment. Duringcalendar year 1967, Respondent sold in excess of $50,000worth of its manufactured products and its services tocustomers located outside the State of Minnesota By virtue ofits operations described above, Respondent is and has been atall times material herein an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act, and I sofind.IITHE LABOR ORGANIZATION INVOLVEDThe Unionis,and has been at all tunes material herein, alabor organizationwithin themeaning ofSection 2(5) of theAct.III.THE UNFAIR LABOR PRACTICESThe amended complaint alleges that on or about October23, 1967-all dates are 1967 unless specifically stated other-wise-the Company threatened its employees with dischargefor having protested in concert a layoff notice given to ErlingBjorndahl, that on October 19, the Respondent engaged insurveillanceof its employees attending a meeting of theUnion,' that the Company promised wage increases if em-ployees rejected the Union, that the Respondent threatenedemployees with loss of existing benefits if they selected theUnion, and it is also alleged that the Respondent interrogatedemployees as to the identity of their union leaders. It is furtheralleged that on October 27, the Respondent discriminatorilydischarged employee John Sundseth in violation of Section8(a)(3) of the Act, and that on October 27, the Companydischarged nine other employees2 because they ceased workconcertedly and went out on strike in support of and activitieson behalf of the Union.Itappears that the Union commenced its organizingcampaign some time in the late summer or early fall of 1967.On September 29, the Company was notified the Unionrepresented a majority of production and maintenance em-ployees, and requested recognition. The Company was of theopinion the Union did not represent a majority and onOctober 2, the Union then filed a petition for an election(18-RC-7308) in the unit mentioned above and consisting of23 employees. On October 23, the parties entered into aconsent election agreement and the election was scheduled forNovember 7. This election was held, but the General Counselproduced testimony through the Union's international repre-sentative, Thomas Conway, to the effect that the final resultsof the election are still pending as the Company challenged thevotes of those employees it discharged on October 27, asaforestated, and these ballots were impounded by the Board'sRegional Office and have not been counted. There were 12unchallenged ballots and they were counted.The credited evidence in this record shows that on or aboutOctober 23, Respondent Supervisor Milton Johnson, known asAl Johnson,' raised the subjects of company benefits-IThe Company admits this allegation,and therefore, the GeneralCounsel did not produce any evidence in relation theretoCCarl AamoldSteven GroszDean ArnesonArthur KempenichErling BrorndahlDelbert LeeWilliam BurkeTheodore SolienJulian Gaikowski3 Respondent's Foreman Milton or Al Johnson and Respondent'spresident,Marvin Koeplin,are supervisors within the meaning of theAct, and the Company so admits NORTHWEST OIL EQUIPMENT537insurance,retirement, coffee breaks, profit sharing andbonuses, in a discussion with employee Joe Robison and thentold Robison the employees could lose all of these benefits iftheUnion came in. Johnson further informed Robison thatemployees could also get a "cut in pay" if the Union came in,and if the employees forgot about the Union they could get 11cents an hour increase in wages. Robison then informedJohnson that he would talk to the other employees about itIn October, Supervisor Johnson inquired of Theodore Solienif he knew who the instigators of the Union were, and thenmentioned the names of Joe Robison and Delbert Lee as theemployeeswho he thought were the leaders 4 In earlyOctober, the Respondent's president, Marvin Koeplm, in-formed Carl Aamold the wages paid by the Company werecomparable to the wages at the nearby Fargo Foundry, and onthis basis it was possible that truckdriver Joe Robison wouldhave to take a cut in his wages. Koeplin then took out a pieceof paper and wrote $2.35 on it-the hourly rate Aamold wasthen getting-and wrote 50 cents under it Aamold testified heassumed this meant an increase in his pay, but Koeplin toldhim he could not do anything aboutitashe might get intotrouble.Koeplin then picked up his telephone and calledSupervisor Johnson and asked Johnson, "Do you think Carl[Aamold]would make a good leadman'" Shortly after thisconversation, Koeplin again sought out Aamold and presentedanother piece of paper to him with the figures of $2.35 and 50cents written under it and also figures representing a bonus andprofit-sharing amounts. On cross-examination, Aamold agreedthat company hospital and insurance benefits paid to eachemployee amounted to the equivalent of 18 cents an hour,agreed that the company bonus amounted to 19 cents an hourper employee, and also the company profit-sharing paymentsto each employee amounted to 35 cents an hour, and inconsideration of the above this would make his hourly rateabove $3 an hour. Aamold then testified, "But Idid not take itto be that at the time " Regardless of whatever intent Koeplinmay have had or whatever might have prompted these figures,it is hardly a warrant for overlooking the coercive elements inthis conversation under the circumstances then existing.5In early October, Supervisor Johnson told Steven Grosz thathe would have received a 25-cent raise in pay had not theUnion entered into the picture, but that his hands were nowtied and he could do nothing about it. Johnson then stated,"Well,Steve-stickwith us." At about the same time,Supervisor Johnson told employee Dean Arneson about thepay scale the Company had contemplated and would havebeen in effect, but now they were unable to do anything aboutitwith the advent of the Union. Johnson then went on andmentioned some of the benefits the employees could lose. Hetold Arneson, "It was a Thanksgiving turkey, he said it wasn'tvery much, like the Thanksgiving turkey and Christmas partyand bonuses, but he saidit is a littlebit, he said we could losethem if the Union came in. He didn't say we would, but hesaid we could."Sometime during the week of October 23, Koeplin had aconversation with William Burke about statements Burke hadmade around the plant to the effect that some employees hadnot received blanket wage increases. Koeplin then mentionedthe profit-sharing plan and stated some changes would be madeso employees could qualify without first serving 3 years, andalso told Burke the Company had drawn up plans to equalizeRespondent's wages with the wages being paid at the FargoFoundry, but these plans had to be cancelled because of theUnion coming into the picture. At the conclusion of theirconversation, Burke asked Koeplin why he was so "dead set"against the Union coming in, and Koephn then replied he didnot want anybody telling him how to run his business. Koeplinadmitted a talk with Burke on or about October 23, but onlyremembered that it dealt with an explanation of the profit-sharing plan, and could not recall any discussion about wagesor blanket wage increases.The foregoing instances that have been credibly attributedto the Respondent include unlawful interrogation as to theidentity of the union leaders among the plant employees, onnumerous occasions threatening loss of existing benefits andwages, and in several instances promising employees wageincreasesAs aforestated, the Company admitted in itsamended answer that on or about October 19, SupervisorJohnson engaged in surveillance of employees who were inattendance at a union meeting.6 This conduct on the part oftheRespondent clearly constitutes violations of Section8(a)(1) of the Act.Iwillturn now to the allegation that the Companythreatened its employees with discharge for their havingprotested in concert a notice of layoff issued to Bjorndahl onOctober 21. This record shows that Bjomdahl had beenemployed by the Company on three separate periods startingin 1964. His last period of employment ran from July untilOctober 27, and during this time Bjorndahl was also attendingschool and reported for work at the plant in the afternoons.His main job was cutting, welding, and building small basementoil tanks. On October 19, the first union meeting for companyemployees was held at the nearby Labor Temple in Fargo,North Dakota, and Bjorndahl attended this meeting, and wasgivenaunion button which he then wore continuallythereafteron his work clothes or cap, as did the otheremployees of the Respondent who attended this meeting, andwho are directly involved in this proceeding.On October 21, Supervisor Johnson told Bjorndahl theCompany had a backlog, and no future orders were forth-coming on the type of small oil tanks he was building, andinformed Bjorndahl that next week he would be laid off.Bjorndahl then told fellow union employees Robison, Lee, andAamold about his notice of layoff from Johnson, and thatevening a discussion followed among these employees atDelbertLee'shome as to their future course of action.Bjorndahl testified the employees felt his layoff would beunfair due to the pending election coming up on November 7,that the Company was attempting to eliminate them "one byone," and it was then decided they would all "stick together."As a result of their discussion and considerations, it was finallydecided to protest Bjorndahl's notice of layoff on Monday4 Solien also testified that SupervisorJohnson hadasked him whyemployee Gene Corwinhad quit onabout October 6, as the Companyhad given him a raise in wages Sohen replied thatCorwin had informedhim that he had to signa statement that his raise was not a "bribe" inefforts to get Corwin to reject the Union. Johnson then showed Solienthe statementor paper Corwinhad signed5Koeplin admits a conversation with Aamold in earlyOctober, butrecalls that the ensuing conversation dealt with men loafingon the joband a rumor around the plant that he had been talking about the Unionwith Aamold and Hovland,and that he took this opportunity to denythe rumor Koeplin remembered that when Aamold informed him thathe might go to California in order to make $3 an hour, he then toldAamold he was already getting $3 07 an hour6 Supervisor Johnson did not deny any of the statements attributedto him by witnesses for the General Counsel 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDmorning. On the morning of October 23, the union adherents-approximately 12 employees wearing union buttons, gatheredat the plant and spoke to Supervisor Johnson. Joe Robison wasthe spokesman for these employees who had joined the Union,and he asked Johnson not to do any "firing" or "hiring" untilafter the election Johnson told them he would accept theseterms and also promised to keep Bjorndahl on until the unionmatter or election was settled, and the employees then went towork. A short while later, on the same day, Robison andsupervisor Johnson talked together, and Johnson then toldRobison the employees could have been fired for their conductinmeeting with him earlier that morning and "sticking up" forBjorndahl.Robison then passed this message on to StevenGrosz, Delbert Lee, and several other union adherents who hadbeen in the group meeting with Johnson earlier that morning.7The Company admits the meeting with union adherents on themorning of October 23, and that Robison was their groupspokesman, but Johnson testified the meeting took placeshortly after 7 a.m , that this was their reporting time for workand they had not punched in by 7 a.m , and later in themorning he then informed Robison that the employees whowere in the group could be discharged for their failure toreport for work 8Ifind that on October 23, the Respondent unlawfullythreatened its employees with discharge for their havingprotested in concert the notice of layoff given to Bjorndahl.The evidence and circumstances surrounding these eventsamply supports this conclusion. Johnson and Koeplin admittheMonday morning meeting with union adherents, thatRobison was the spokesman for the dissatisfied group who hadall recently signified their interest in the Union, and that allemployees in the group were wearing union buttons at thetime in question Johnson's immediate agreement with thegroup to keep Bjorndahl on until after the election and thenshortly thereafter telling Group Spokesman Robison theemployees could have been discharged, especially clarifies theRespondent's intention to specifically retaliate against theemployees concerted and protected protest It was mostobvious to the Company that Robison was not acting alone inseeking redress for Bjorndahl, and it was also clear that themeeting on Monday morning of union adherents with Johnsonwas for the object of initiating and preparingfor groupaction.In fact, Koeplin admitted he instructed Johnson to "scare"these employees so they would stay on the job and to tellthem they could be discharged for refusing to work. Koeplmfurther admitted he then directed Johnson to inform Spokes-man Robison of the above and for Robison "to spread theword among the employees."The events and circumstances involved in this incidentclearly show group action, and it is well settled by the Boardand the courts that employees in situations of this kind, whospontaneously refuse to work to protest grievances concerningwages, hours, working conditions, or tenure of jobs andemployment, are engaged in conduct for "mutual aid andprotection" within the meaning of Section 7 of the Act. Inaccordance with the above, the Respondent further engaged inconduct violative of Section 8(a)(1) of the Act, and I so find 9John Sundseth started work for the Company at itsMoorhead shop in late 1966 Prior thereto he was engaged inthe operation of his own farm located at Halstad, Minnesota,untilMarch 1966, when he started work for a creamery andstayed there until sometime in July 1966. While working forthe Company, Sundseth continued to live in Halstad whichmeant he had to drive about 70 miles round trip each day.Sundseth worked in the service department at Respondent'sMoorhead plant, and this job included the installation of bulkoil and gasoline plants in and around the Moorhead area.Sundseth testified that on or about October 13, heinformed Floyd Storsved that he wanted some time off fromhis job to work on his apartment house in Halstad and to godeer hunting.' 0 Sundseth stated that Storsved told him hecould have time off, but then asked him if he would comeback to work Sundseth replied that he would return after deerseason, but his leaving depended on the installation of thebulk plant at Elbow Lake, Minnesota, and that if it wasimpossible to finish this job for lack of materials-he wouldthen start taking time off on November 1.1 1 Sundseth went onto testify that soon thereafter he was informed by Storsvedthat he was not eligible to vote in the upcoming union electioninNovember because he had quit his employment. In reply,Sundseth then told Storsved he had not quit and his name wason the eligibility list. Storsved informed Sundseth to go intothe office and see Koeplin about it, but Sundseth replied hedid not want to see Koeplin because several of the otheremployees had been in to see him and Koeplin had offeredthem better jobs in efforts to convince employees to voteagainst the Union.Delbert Lee and others testified that at the union meetingon October 19, the subject of Sundseth's eligibility came upfor discussion as Sundseth had reported at this meeting his7 The abovefacts as to the incidents involving Bjorndahl, areestablishedthrough thecredited testimony of Robison, Biorndahl, Lee,Solien, and Grosz8 There is some testimony in this record on whether or not theCompany hadsufficientsteel of therightkind to continuemaking smallbasement tanks at the time in question,and on whether or notadditionalorders forsteelwere placed, and also testimony on thenormal periodsof the year when suchtanks were made and at whattime in the fall such production was generally stopped However, theGeneral Counselstated that this incident was not alleged as 8(a)(3)conductTherefore,testimony bearing on possible discriminatorymotivationneed not beconsidered here9At the hearingthe Company moved forthe written statement ofBiorndahl for purposesof cross-examinationunder the Jencks rule TheGeneral Counselrefused on the grounds that Bjorndahl gave no signedstatement nor did he ever adoptor approveone, and I denied theRespondent'smotion toproduce. The evidence merely shows thatBiorndahl was interviewedby the General Counsel inpreparation fortrial, that he took notes in so doing,that Biorndahl never read thenotes,and that he signednothing The most thatcan be said is that on afew occasionsthe noteswere read back to Bjorndahl There is ample lawto establish that the General Counsel need not produce notes madewhile interviewing awitnesswhen the same are not signed orauthenticated by the witness,nor need Board agents produce an oralstatement of a witness reduced to writing but not signed or seen by thewitnessSee PaulBiazevich,136 NLRB13, andAmencan Steel,123NLRB 1363To hold otherwise would practically eliminate meaningfulinvestigation procedures of the Board, and would eventually restrict alltrialpreparations to merely verbal "bull sessions"with all prospectivewitnesseswithout regard to the hopeless and utter confusion whichwould result therefrom this is not the rule nor is it the law10 This record shows thatFloyd Storsvedhas some degree of statusor authority in the service department,and Johnson and Koeplin arealways immediately accessible to him.In all matters relevant to thisproceeding,and at all times material herein,Storsved was acting as theRespondent's agent and clearly within his scope of authorityAdmitted-ly,Koeplm alsohad fullknowledge of all pertinent communicationsbetween Storsved and Sundseth11Work atthe Elbow Lake installation did not start until October19 or 20,and Sundseth worked on this project until his termination onOctober 27 NORTHWEST OIL EQUIPMENT539conversationwith Storsved to the effect that he was noteligible to vote. Lee stated an eligibility list was then circulatedand Sundseth's name was on the list. Joe Robison testified thaton or about October 16, Delbert Lee asked him if he knewSundseth was quitting, and in reply he then asked Lee whetherSundseth was quitting or was asking for time off. Robisonstated that at this time they knew the vote at the electionwould be very close and every vote important. During theweek of October 23, Robison was working with Sundseth onthe bulk station at Elbow Lake, and Robison testified that intheir conversations at the job Sundseth told him he was goingto sell his farm and was also going to do some hunting andfishing, and from such conversations Robison had the under-standing Sundseth was either going to take time off, quit, orretire after the job at Elbow Lake was completed. Robisonadmitted hearing remarks or rumors from other employeesaround the shop to the effect that Sundseth had informedthem he was quitting. Robison told Sundseth he should "stickaround" until after the election. On cross-examination Robi-son stated he had never heard of an employee taking a 2 or 3weeks leave of absence after only 10 months on the job, andaround October 25, Sundseth had commented on hardships ofdriving back and forth from Halstad, Minnesota to Moorheadand, therefore, had lined up a job at a garage in Halstad wherehe lived. Robison also related Sundseth had informed himabout his conversation with Storsved, and wherein Sundsethtold Storsved he was not quitting his job as he had "changedhismind." Robison testified that at the union meeting onOctober 19, there was considerable discussion on whether ornot Sundseth had asked for time off or had given a notice toquit,and stated Sundseth then informed the 10 or 11employees at this meeting that he had not quit, but had askedfor time off. Robison further testified that at the meetingSundseth was also told by the Union's international representa-tive, Thomas Conway, "You had better change your tactics."Theodore Solien related in his testimony that prior to October27, Sundseth informed him that he had no vacation comingbecause he had only worked for the Company 9 months so hewas going to take a leave of absence.The Company produced testimony through M. S. Parries tothe effect that around the middle of October, Sundseth in-formed Parries and others he had sold his 320-acre farm for $300an acre, and replied affirmatively when asked by Parries if hewould retire. 12 Frank Slaby, also a witness for the Company,stated that on or about October 10, Sundseth made the remarkthat he planned on taking a garage job in Halstad, and furthertestified that around the middle of October, Storsved told himSundseth had given a 2 weeks' notice to quit. Slaby and otherwitnesses stated this was common "shop talk" among theemployees in the plant. Christopher Sundseth only involvedas a witness, gave testimony to the effect that in late April,Sundseth told him he was going to quit his job to go deerhunting, and was not going to work during the winter months.Floyd Storsved testified that on October 13, Sundsethinformed him that he was giving a 2 weeks' notice of quittingbecause he was selling his farm and had an apartment building12 This record shows that Sundseth did sell his farm to HarrisHenderson,and the deed for same isdated November 22, 1967.Henderson testified that prior to the execution of the deed, he andSundseth had several discussions in 1967 about the transaction,and "atsome point" a price was agreed upon.Sundseth places the date ofNovember 6, when he and Henderson first reached a verbal understand-ing as to the terms and conditions of the saleto repair Storsved stated it was then agreed between them thatSundseth would continue to work for 2 weeks or until theElbow Lake installation job was completed-if this work wasfinished before the 2 weeks period Sundseth would then leave,but if not he would still leave-according to Storsved. ForemanStorsved related he then informed Koeplin that Sundseth hadgiven a 2 weeks' notice of quitting. Storsved went on to statethat on or about October 24, he had picked up rumors thatSundseth had apparently decided to stay on his job so hediscussed this with Koeplin. Storsved testified he then alsoinquired of Sundseth if there was any truth in the rumor hewas staying on, and Sundseth replied, "Well, I think I will stayaround a while." Storsved then informed Sundseth thatFriday, October 27, would be his last day as the 2 weeksperiod would be up, and Sundseth should see Koeplin about itso there would be no misunderstanding, but Sundseth stated,"I don't think I would care to see anybody." Storsved furthertestified that Sundseth never asked for time off to go hunting,that the fall is a very busy time for the Company, andadmitted that on October 24, he told Koeplin that Sundsethwas not going to quit. Koeplin testified that on October 13,Storsved told him Sundseth would be leaving the Company in2 weeks, and also stated that on October 24, he was informedby Storsved that Sundseth was going to stay on and was notquitting his job. Koeplin then told Storsved to have Sundsethsee him, but Sundseth refused to do so. Koeplin maintains theCompany has no policy permitting an extended leave ofabsence, and the same are only granted for a day or so forstrictly emergency purposes, and that Storsved could not makeany such arrangements with employees. John Maier gavetestimony on a conversation with Sundseth, and it was to theeffect that Sundseth made a remark about selling his farm andretiringMilton Johnson testified for the Company that duringthe week of October 16, he had also heard "shop talk" to theeffect Sundseth was quitting. Finally, the Respondent pro-duced testimony through Thomas Becker and which testimonysupposedly had some bearing on the announced future plans ofSundseth.On October 23, 1967, a meeting regarding the representa-tion election was held in the Moorhead offices of G. L.Dosland, Attorney at Law, representing the Company. Presentwere Dosland, Thomas Conway of the Union, Koeplin andMarlowe Parries, officers of the Respondent, and a Board agentfrom the Region. A consent election agreement was executedand the representatives also discussed who would be eligible tovote in the election. The Union noted that Sundseth's namewas not on the proposed eligibility list and maintained that itshould be on the list. Dosland replied that Sundseth's namewas not on the list because he had given notice on October 13that he was quitting in 2 weeks, on October 27, and would notbe working for the Company on the date of the election inNovember. Conway stated that Sundseth had never givennotice of quitting, but had only asked Storsved on October 13,for time off to go--hunting. Dosland then told Conway thatSundseth had given notice of quitting and inquired what kindof hunting Sundseth intended to do at that time of year.Conway stated he thought it was deer hunting. Doslandtestified that at this stage in the meeting it was decided to putSundseth's name on the list, but if he was not employed at thetime of the election, he could not vote and the parties allagreed on this arrangement.By letter dated October 26, the Company enclosed his finalpaycheck and thereby notified Sundseth that in accordance 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith his 2 weeks' notice on October 13, his employment wasterminated. On October 27, the letter and check were put inan envelope and placed in Storsved's desk in the service shopduring that afternoon. Shortly before 3 p.m. on October 27,Sundseth returned from the Elbow Lake job and went to thedesk of Storsved at the plant as usually done, and removed theenvelope and read the letter. Immediately thereafter, heshowed the letter to employees Delbert Lee and William Burkeand the three of them then showed the letter around to severalof the other employees in the service and tank departments.About 10 of the union employees then gathered together inthe tank shop work area to discuss the letter to Sundseth Atapproximately 3.10 p.m., Sundseth and the nine other allegeddiscriminatees punched out and left the plant and proceededto the Fargo Labor Temple. Before leaving the plant the umonemployees attempted to find some officer of the Company-Koephn, Parries or Johnson-to discuss Sundseth's terminationwith, but none of the officers were at the plant. 13The Respondent's secretary at the plant, Florence Sell,observed these employees congregating in the work areas ofthe plant before they left, and testified that they were in theprocess of leaving at the time Johnson and Koeplin returnedfrom their coffee break. Koeplin stated that he saw theemployees walking toward their cars as he drove up to theplant at about 3:10 p.m. on October 27.On October 28, all of the union adherents who walked outthe prior afternoon, except Sundseth, received a letter fromthe Company in effect stating the Respondent considered theyhad quit their employment with the Company on the previousday by punching out at the time they did, and accordinglytheirfinalpaychecks were enclosed. On October 30, theemployees who walked out came to the plant and askedSupervisor Johnson if he was going to put them back to work,and Johnson then told them they had punched out and left,and so they no longer worked for the Company. Immediatelythereafter, these employees commenced picketing at theRespondent's plant.The Company maintains that Sundseth voluntarily termina-ted his employment on October 27, pursuant to his notice ofquitting on October 13, and the Company had the right to relyon such notice. The Respondent points to numerous conversa-tions wherein Sundseth had further conveyed his message ofquitting and retiring, as aforestated.One of the initialdiscussions of whether or not Sundseth had quit or merelyasked for a leave absence, took place at the union meeting onOctober 19. At this meeting, with about 12 employees inattendance, international representative for the Union, ThomasConway, specifically asked Sundseth whether he had quit orhad asked for time off. Sundseth replied he had never toldanyone he was quitting, but has asked Storsved for a 2 weeks'leave of absence to go deer hunting. 14 This concern andapparent confusion on the status of Sundseth at the meeting,resulted in an immediate request or suggestion by Conway thatSundsethdocumenthisexactpositioninaletter-Respondent's Exhibit No. 1. On October 28, the day afterSundseth was discharged, several of the employees who hadwalked out in protest, held another meeting at Delbert Lee's13 Koeplin and Johnson have a regular coffee break at this time eachafternoon,and Parries was doing some work or repairs elsewhere.14 The Companypoints out that the 1967 Minnesota deer seasondidnot start until November 18, and argues that by leaving onNovember 1, and taking 2 weeks off-Sundseth would not be able tohunt deer in Minnesota during this periodhome and a discussion followed on the above-mentioned letter.Conway was contacted by telephone and the letter was read tohim and Conway made comments about it, and certain lines inthe letter were then stricken out.In light of the above, and in consideration of the admitted"shop talk" and various statements by Sundseth abouthunting, getting a job at Halstad, selling his farm, and suchother remarks, all tied in to possible retirement, it is apparentthat the Company could easily interpret Sundseth's statementon October 13 to Storsved, as a 2 weeks' notice to quit. Thisalso becomes quite apparent with the extensive discussion onhis status during the union meeting on October 19, and therequest by Conway to write down his exact position on paper.The Respondent argues that Sundseth did tell Storsved he wasquitting and in its brief states the followingThe record shows that there was great concern at thatmeeting by Conway and the rest of the employees present,who totaled approximately twelve employees includingSundseth, about the anticipated affirmative votes for theUnion in the coming election and the anticipated negativevotes and about the eligibility of Sundseth. The personspresent believed that the vote would be very close and so itbecame very important to them that Sundseth, who was aknown and admitted Union supporter, be eligible to vote inthe election.Accordingly, Sundseth at the urging ofConway and some of the other employees present agreed toremain in the employ of the Company until after theelection and further agreed that if the employer inquiredabout his notice of quitting that he would deny any suchnotice was ever given. The understanding was that Sundsethwould state that he had merely told Storsved on October13, that he wanted time off to go hunting and to fix up anapartment building he owned in Halstad. The other employ-ees at that meeting agreed that each of them would denythat they had ever heard Sundseth say to themselves or toanyone that he had given notice of quitting or had turned inhis time. All agreed that they would maintain that the onlything they had ever heard Sundseth say about leaving wasthat he was going to take a leave of absence around the firstof November to go hunting and to work on his apartment.Sundseth also agreed that not only would he remain in theemploy of the Company until after the election, but alsothat he might stay on indefinitely if the Union won theelection. Finally, all employees at this meeting agreed tostick together by joint action in the event Sundseth wasunable to convince the Company that he had not givennotice of quitting. (See testimony of William Burke.) Thesefacts are confirmed by the testimony of one of the GeneralCounsel's own witnesses, Joe Robison, and by the mys-terious letter prepared by Sundseth and identified andreceived as Employer's Exhibit 1. This letter was preparedby Sundseth at the request of Conway apparently forsending to the Board in support of the charge that Sundsethhad been unlawfully discharged. The letter makes clear thatthe Union and the employees present at the Union meetingof October 19 well knew that Sundseth had given notice ofquitting.Even granting the Respondent's contention that Sundsethinitially informed Storsved he was quitting, and also grantingthat subsequently umon adherents and leaders persuaded orinduced him to change his mind or plans-these factors mustallbe evaluated in light of the total evidence, circumstances,and events. Certainly, as I will point out, Sundseth had the NORTHWEST OIL EQUIPMENT541privilegetochangehismind and if the Company hadknowledge of this fact prior to October 27, then all theadditional circumstances become highly important in ascertain-ment of the true motivation for his discharge. This recordclearly shows that on October 23 and 24, the Company knewthat Sundseth would continue his employment. Certain aspectsto this effect were specifically brought out in the representa-tionmeeting before Conway and company supervisors in theoffice of Attorney Dosland on October 23, and on October 24,Sundseth informed Storsved that he was not quitting, andStorsved then admittedly passed this message on to Koeplin.These events reduce the Respondent's contention to the factthat Sundseth did not report to Koeplin when he was asked todo so by Storsved in order to avoid any misunderstandingIn the final analysis here, the Company had reason tobelieve the union election in early November would beextremely close,15 and on the basis of facts alreadymentioned, the Company also had specific knowledge thatSundseth was a supporter for the Union In addition to thesefactors, it is admitted that Sundseth was a good worker, thatthe fall season of the year is an extremely busy time for theCompany, that the Company hired a new employee, ArthurKempenich, in October,i 6 that the job at Elbow Lake was notfully completed by October 27-one tank had yet to beinstalled, and it is further admitted that 3 days before histermination Sundseth informed the Company he was notquitting.Based on the above, coupled with the antiunionanimus demonstrated by the unlawful threats, interrogations,and promises made to employees, as aforementioned herein, Ifind that John Sundseth was discharged on October 27, 1967,in violation of Section 8(a)(3) and (1) of the Act. Had unionconsiderations not been the motivating and prevailing force,there is no question that Koeplin would have sought outSundseth between October 24 and October 27, as he frequent-ly visited the work areas in the plant and the Company neededhis services. There is also no credited evidence to show thateven if Sundseth changed his mind from quitting to stayingon-this in any way altered company plans or was inconvenientinmaking work schedules. Likewise, there is no showing thateven if Sundseth gave a definite notice to quit on October 13,that this pronouncement then became such an iron clad verbalagreement that it could not be revoked or changed before itseffective date. The Company offered no testimony to showany general or specific policy in this regard, and the statementto Sundseth by Storsved on October 24 that he should seeKoephn to avoid any misunderstanding by his staying on, isclearly in repudiation of any existing or binding companypolicy in respect to irrevocable notices of quitting From theindications in this record, all such matters were treated on avery informal basis. It is further noted that Storsved made acall to the Elbow Lake jobsite on the morning of October 27,and talked to Morken about the overtime for employees onthis job. Had the Company entertained any desire to avoid thepossiblemisunderstanding about Sundseth staying on-thiswould have been an excellent opportunity for clarificationsOn the afternoon of October 27, the employees who hadjoined the Union and who were wearing union buttons,concertedlywent out on strike to protest the unlawfuldischarge of Sundseth, and these employees were then alsoterminated, as aforementioned herein. This record shows thatat the meeting on October 19, the employees had agreed tojointly take action in event of any such difficulties, and thisjoint or group dedication was initially established and demon-strated during the incident involving Erling Bjorndahl. WhenSundseth received his termination letter, he showed it to a fewother employees in the plant and it was then passed around. Adiscussion among the union adherents followed, and theemployees involved herein then decided to walk out in orderto "back up" Sundseth. As this record plainly shows, theCompany treated the action of the union adherents in walkingoff their jobs and refusing to abandon their protectedactivity-as a termination of their status as employees. Thus,when the strikers returned to the plant on October 30 andasked for their jobs back, Supervisor Johnson told them theyhad punched out and "they no longer worked for theCompany." It is clear from the foregoing that the Company'sresponse to the walkout was nothing less than to discharge theparticipants.The Respondent argues and points to decisions holding thatan employer does not violate the Act when he dischargesstrikers protesting the termination of a fellow employee, whenthey do not have a good-faith belief that their fellow employeewas unlawfully discharged In its brief the Company states-asfollows"Where the nine protestors not only knew theemployee on whose behalf they pretended to protest hadvoluntarily terminated his employment, but also where theyparticipated in an elaborate scheme to deny such fact andsuppress evidence to the contrary, it demonstrates grossdisloyalty to the employer and such lack of good faith as tomake their concerted activity fall outside the area of legitimateconcerted activities and outside the protection of the Act."The facts in this record will not support this contention.During the union meeting on October 19, Sundseth made itknown to all in attendance that he was not quitting his job,and there is no credited evidence that an "elaborate scheme"was ever made to suppress the alleged notice to quit.Undoubtedly, up to October 19, there existed considerableconfusion and consternation as to the exact status of Sund-seth, but the controlling event and statements that followedmade it very clear-both to fellow union employees and theCompany-that he was staying on. Relating the happenings atthe time Sundseth received his discharge letter, Delbert Leecredibly stated- "I believe John Sundseth and I went over inthe tank shop and Bill Burke happened to be in there, and heshowed him this letter there, and we started to discussing if wewere going to let this take place So I went back to the tankshop and he [Sundseth] was starting to go around to some ofthe guys and the word was already getting around to whattook place, and so we all decided to walk out and back him up,he would do the same for us, he was wearing a button just likethe rest of us." Theodore Sohen testified that when Sundsethread his termination letter he told Solien "it was a dirty deal."Solien stated the "group" then decided that if the Companywas going to fire Sundseth it would be someone else the nexttime, so they decided "to stick by John, by either talking withthe management, or walking out in protest." There can be nosuccessful argument to the effect that the union adherentsdemonstrated gross disloyalty or such a lack of good faith as to15 At least 10 or 11 employees out of 23 on the eligibility list in theunit were wearing union buttons16 At one stage of his testimony,Koeplin suggested that Kempenichwas hired as a replacement on the city desk job, but later on stated hetold Storsved that Kempenich would make a good replacement forSundseth. In any event, the Company hired Kempenich prior toOctober 13,to replace Gerald England on the city desk 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDplace their activities outside the protection of the Act. In thefinal analysis, the Union employees obviously believed that theCompany had acted unlawfully in discharging Sundseth and asa result they induced group action for all employees support-ing the Union, and since the Company knew that a group oftheir employees had walked out together-the Respondent hadspecific and direct knowledge that these employees were actingin concertThe unfair labor practice which took place in the discrimi-natory discharge of Sundseth clearly interfered with the unionactivitiesof the employees. It is again pointed out that byOctober 27, Sundseth's name had been added to the list of theeligible voters in the November election and the Company hadalso agreed that he could vote if he was still working. Thecredited testimony, as set forth prior herein, also shows thaton October 23, Supervisor Johnson had agreed not to do anyhiring or firing until the union matter was settled It thereforeappears clear to me that the walkout and strike resulted notonly from the unlawful discharge of Sundseth, but alsobecause of previous complaints or grievances by employeesthat the Company was discriminatorily attempting to ter-inmate them on an individual basis There most definitely is asufficient causal relation between the above incidents and thewalkout, to fully warrant my finding that this was an unfairlabor practice strikeAs an issue fully litigated, this finding isappropriate and essential in establishing the lawful benefits andrightof the strikersThe discharge of such strikers is, ofcourse, violative of Section 8(a)(3) and (1) of the Act, and I sofind.17IV THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activitiesof theRespondent described above have aclose,intimate and substantial relation to trade, traffic andcommerce among the several States,and tend to lead to labordisputes burdening and obstructing commerce and the freeflow of commerce.V THE REMEDYHaving found that the Respondent has engaged in certainunfair labor practices violative of the Act, I shall recommendthat it cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Itwillbe recommended that the Company offer JohnSundseth immediate and full reinstatement to his former orsubstantially equivalent positions, without prejudice to senior-ity and other rights and privileges, and make him whole forany loss of earnings he may have suffered by reason of thediscrimination against him, by payment to him of a sum ofmoney equal to that which he would have earned as wagesfrom the date of the discrimination against hun to the date ofoffer of reinstatement less interimearnings, and in the mannerset forth in F. W.Woolworth Company,90 NLRB 289, withinterest added thereto in the manner set forth in IsisPlumbing& Heating Co.,138 NLRB 716.Ihave found that the strike which took place on October27, 1967, was caused by unfair labor practices of Respondent.As unfair labor practice strikers, Respondent's stnkmg employ-eeswere, upon their unconditional application for reinstate-ment on October 30, 1967, entitled to reinstatement, andRespondent's failure to reinstate any of them was a violationof Section 8(a)(3) of the Act. I shall recommend thatRespondent offer such employees as it has not reinstatedimmediateand full reinstatement to their former orsubstantially equivalent positions,dismissing, if necessary, anyemployees hired since October 27, 1967, and make suchemployees whole for any loss of pay they may have sufferedby reason of Respondent's discrimination against them. Thisshall be done by payment to each of them of a sum of moneyhe normally would have earned from October 30, 1967, to thedate of Respondent's offer of reinstatement less his netearnings in accordance with theWoolworthand IsisPlumbingformula.Itwill also be recommended that the Respondent preserveand make available to the Board, upon request, payroll andother records to facilitate the computation of the backpaydue.Itwill be further recommended, in view of the nature of theunfair labor practices the Respondent has engaged in that itcease and desist from infringing in any manner upon the rightsguaranteed employees by Section 7 of the Act.' 8Upon the basis of the foregoing findings of fact and uponthe entire record in the case, the Trial Examiner makes thefollowing.CONCLUSIONS OF LAW1.Respondent's operations occur in commerce within themeaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the meaning ofSection 2(5) of the Act.3.By discriminating in regard to the hire and tenure ofemployment of John Sundseth, thereby discouraging member-ship in a labor organization, the Respondent has engaged inand is engaging in unfair labor practices within the meaning ofSection 8(a)(3) and (1) of the Act.4.The strike was an unfair labor practice strike, andfurther the Respondent's discharge of the strikers was anunfair labor practice within the meaning of Section 8(a)(3) and(1) of the Act.5.By the aforesaid conduct, the Respondent independent-ly violated Section 8(a)(1) of the Act in its unlawful promises,surveillances, threats, and inteirogations17 There is some testimony in this record bearing on subsequentoffers by the Company to have the strikers return to their jobs OnNovember 14, Koeplin told Joe Robison to contact the strikers and toinform them that their jobs were still available Robison reported toKoeplin that"itwas nothing or all," and the Respondent's offer ofreinstatement did not include Sundseth and Bjorndahl It appears thatall of the strikers except two or three of them took other jobs. Lee andGrosz returned to their work at the Company in January 1968 All canbe definitely ascertained during the compliance negotiations or proceed-ings.18 The General Counsel stated that the representation case(18-RC-7308)isonly "obliquely"involved in this proceeding, andthen further explained that the testimony given by Conway on thevoting, ballots,challenges and impoundment of ballots cast by those onstrike,was merely offered to show the current status of the entire caseand this was the only reason for such testimony The representationcasewas not consolidated with the instant complaint nor is an RCremedy in any way requested In view of the above,Ido not pass on therights of the strikers to cast their ballots or make any recommendationsin relation thereto Furthermore, the specific factors and circumstanceson which the Respondent based its challenges are not clearly defined inthisproceeding,astheGeneral Counsel had only a very limitedobjective in offering such testimony NORTHWEST OIL EQUIPMENT5436The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the ActRECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and pursuant to Section 10(c) of theNational Labor Relations Act, as amended, it is recommendedthat the Respondent, its officers, agents, successors, andassigns, shall1Cease and desist from(a) Illegally interrogating employees as to their unionactivities or leadership.(b)Unlawfullyengagingin surveillance of its employees'union activities or meetings(c) Promising wage increases or other benefits in inducingemployees to refrain from supporting the Union(d) Threatening loss of benefits or wages and discharges forengaging in union and protected concerted activities.(e)Dischargingorotherwisediscriminating against itsemployees because theyengage inlawful strike activity.(f) In any other manner interfere with, restrain, or coerceitsemployees in the exercise of their rights to self-organization, to form, joinor assistany labor organization, tobargain collectively through representatives of their ownchoosing and to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid or torefrain from all such activities.2.Take the following affirmative action designed to effec-tuate the policies of the Act.(a)Offer to John Sundseth immediate and full reinstate-ment to his former or substantially equivalent position withoutprejudice to his seniority or other rights and privileges andmake him whole for any loss of pay suffered as a result of thediscrimination against him.(b)Offer those strikers who unconditionally applied forreinstatementon October 30, 1967, immediate and fullreinstatement to their former or substantially equivalentpositions, without prejudice to their seniority and other rightsand privileges, and make each of them whole for any loss theymay have suffered by reason of Respondent's discriminationagainst them, all in accord with and in the manner set forthabove.(c) Preserve and, upon request, make available to theNational Labor Relations Board or its agents, for informationand copying, all payroll records, social security paymentrecords, timecards, personnel records and reports, and all otherrecords necessary for the determination of the amount ofbackpay due under these recommendations.(d) Post at its Moorhead, Minnesota, plant copies of thenotice attached hereto marked "Appendix."' 9 [Board's Ap-pendix substituted for Trial Examiner's ] Copies of said notice,to be furnished by the Regional Director for Region 18, shall,after being duly signed by Respondent's authorized representa-tive,be posted by Respondent immediately upon receiptthereof, in conspicuous places, including all places wherenotices to employees are customarily posted, and maintainedby it for a period of 60 consecutive days. Reasonable stepsshallbe taken to insure that said notices are not altered,defaced, or covered by any other material.(e)Notify the Regional Director for Region 18, in writing,within 20 days from the date of the receipt of this Recom-mended Order, what steps Respondent has taken to complyherewith .2019 In the eventthat thisRecommended Order be adopted by theBoard, the words "a Decision and Order" shall be substituted for thewords "the Recommended Order of a Trial Examiner" in the notice Inthe further event that the Board's Order is enforced by a decree of aUnited States Court of Appeals, the words "a Decree of the UnitedStates Court of Appeals Enforcing an Order" shall be substituted for thewords"a Decision and Order "20 In the event that this Recommended Order is adopted by theBoard,this provision shall be modified to read "Notify the RegionalDirector for Region 18, in writing,within 10 days from the date of thisOrder,what steps Respondent has taken to comply herewith."